UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4200



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RANDELL TOBIAS GRADY,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (1:05-cr-00247-WLO-1)


Submitted:   January 8, 2007                 Decided:   January 23, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Kearns Davis, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Following   the   district   court’s   denial   of   his   motion   to

suppress, Randell Tobias Grady (Grady) conditionally pled guilty to

one count of possession with intent to distribute cocaine base

(crack) and one count of possession with intent to distribute

cocaine.      Grady received concurrent sentences of 120 months’

imprisonment.     We affirm.

      On December 16, 2004, Larry Hubbard (Officer Hubbard), an

officer with the City of Concord, North Carolina Police Department,

was working secondary employment at the Carolina Mall in Concord.

In the weeks prior to that day, there had been reports of vehicles

being stolen in the mall parking lot, and Officer Hubbard was

providing parking lot security.        During his patrol, he received

information that a mall patron had seen an individual reach through

a partially-opened window of a van parked in the parking lot, open

the van door, enter the van, and drive away.

      Suspecting that the van might just have been stolen, Officer

Hubbard identified the van as it left the parking lot and followed

it.   Officer Hubbard saw that the driver, Grady, was not wearing a

seat belt.    Officer Hubbard signaled for the van to pull over, and

Grady moved the van to the left side of the road and stopped.

Officer Hubbard reported by radio to a dispatcher that he had

stopped a possible stolen vehicle, and he requested registration

information based on the van’s license plate number.


                                   - 2 -
     Officer Hubbard walked to the driver’s side window and asked

Grady for his license and registration. Officer Hubbard then asked

Grady to step out of the van.     During the ensuing patdown search,

Officer Hubbard felt a large, hard object inside Grady’s jacket.

Upon removing it, Officer Hubbard determined that it was a large

roll of cash.    The volume and denominations of the bills led

Officer Hubbard to suspect drug activity.         Officer Hubbard asked

Grady to sit in a patrol car belonging to another officer who had

recently arrived.

     While Grady was in the patrol car, Officer Hubbard made

several radio and telephone calls.        One of those was a call to

Officer Anthony Atwell (Officer Atwell), requesting that Officer

Atwell bring his narcotic detection dog to Officer Hubbard’s

location.   Through the remaining calls, Officer Hubbard learned

that Grady was involved in drug activity.           Officer Todd McGee

informed him that Grady was an active drug dealer. Officer Javonne

Clark stated that Grady was a prominent drug dealer.           Detective

DeGrace (Detective DeGrace) told Officer Hubbard that Grady was the

subject of an ongoing drug investigation.           In fact, Detective

DeGrace knew that, approximately forty-five minutes before the

traffic stop, a confidential informant had arranged to purchase

cocaine from Grady.

     Approximately    fifteen   minutes   after   initiating   the   stop,

Officer Hubbard received a response from the dispatcher that


                                 - 3 -
confirmed that Grady was the owner of the van.                Officer Hubbard

then moved Grady to a different patrol car, where he began to issue

a citation for failure to wear a seat belt.          Before Officer Hubbard

finished issuing the citation, Officer Atwell arrived and had his

narcotic detection dog scan the exterior of Grady’s van.             The scan

resulted in the dog alerting to the odor of narcotics.             The period

of time from the initial traffic stop to the alert by the dog was

approximately thirty to thirty-five minutes.

     After the narcotic detection dog alerted, the officers present

entered the van and searched it.            Inside the van, the officers

recovered a black fanny pack containing cocaine and crack, and

Grady was subsequently arrested.

     On July 25, 2005, Grady was charged with several drug offenses

arising from his alleged participation in a drug conspiracy and

from the December 16, 2004 stop of his van.             After the district

court denied his motion to suppress, Grady conditionally pled

guilty to two counts related to the December 16, 2004 stop, that

is, one count of possession with intent to distribute crack and one

count    of   possession   with   intent    to   distribute    cocaine.1   On

February 3, 2006, Grady was sentenced to 120 months’ imprisonment

on both counts, to be served concurrently.            Grady filed a timely

notice of appeal.



     1
      In his plea agreement, Grady reserved the right to appeal the
district court’s denial of his motion to suppress.

                                    - 4 -
      Grady first contends that the district court erred when it

denied his motion to suppress.          In pressing this argument, Grady

concedes that Officer Hubbard was justified in stopping his van for

the seatbelt violation and to conduct a brief investigation to

ascertain   whether   the   van   was   stolen.        Grady   also    does   not

challenge the patdown search following the stop.                 According to

Grady, the length of the stop was improper because the stop should

have concluded before the arrival of the narcotic detection dog.

Grady’s position is premised on the propositions that, by the time

the narcotic detection dog arrived, Officer Hubbard had: (1)

verified that Grady owned the van; and (2) had sufficient time to

issue a citation for the seatbelt violation.

      The Terry2 reasonable suspicion standard requires an officer

to have a reasonable suspicion that criminal activity is afoot

before he may conduct a brief investigatory stop of a person, 392

U.S. at 30, or continue to seize a person following the conclusion

of the purposes of a valid stop, see, e.g., United States v.

Rusher, 966 F.2d 868, 876-77 (4th Cir. 1992) (holding that, during

a routine traffic stop, the officer may request a driver’s license

and   vehicle   registration,     run   a   computer    check,   and    issue   a

citation, but that “[a]ny further detention for questioning is

beyond the scope of the Terry stop and therefore illegal unless the

officer has a reasonable suspicion of a serious crime”).                      The


      2
       Terry v. Ohio, 392 U.S. 1 (1968).

                                    - 5 -
standard “is a less demanding standard than probable cause and

requires a showing considerably less than preponderance of the

evidence.”      Illinois     v.   Wardlow,    528   U.S.   119,   123   (2000).

However, the Terry reasonable suspicion standard does require “a

minimal level of objective justification” for the police action.

Id.    “The officer must be able to articulate more than an inchoate

and unparticularized suspicion or hunch of criminal activity.” Id.

at 123-24 (citation and internal quotation marks omitted). We have

said    that   the   Terry    reasonable      suspicion     standard    is   “a

commonsensical proposition” and that “[c]ourts are not remiss in

crediting the practical experience of officers who observe on a

daily basis what transpires on the street.”                United States v.

Lender, 985 F.2d 151, 154 (4th Cir. 1993).

       The reasonable suspicion determination does not depend upon

any one factor, but on the totality of the circumstances.                United

States v. Sokolow, 490 U.S. 1 (1989).                 In assessing whether

reasonable suspicion is present, we review the district court’s

findings of historical fact for clear error and the determination

of reasonable suspicion de novo.             Ornelas v. United States, 517

U.S. 690, 699 (1996).

       We need not decide whether the seatbelt citation should have

been issued prior to the time the narcotic detection dog alerted on

the van because Officer Hubbard had reasonable suspicion that Grady




                                    - 6 -
was involved in drug activity, thus justifying the detention of

Grady for the short period of time necessary to allow for the scan.

      The large amount of cash found on Grady clearly suggested that

Grady was involved in drug activity.           See United States v. Thomas,

913 F.2d 1111, 1115 (4th Cir. 1990) (noting that carrying large

amounts of cash can help to establish the link to drug activity).

Moreover, the officers knew that within an hour before the stop a

confidential informant had arranged to purchase cocaine from Grady.

These facts unquestionably justified the continued detention of

Grady for the short period of time necessary to allow for the scan.

Accordingly, the district court did not err when it denied Grady’s

motion to suppress.

      Grady also contends that he qualified for a sentence below the

mandatory minimum and that the district court erred by not giving

him the benefit of the safety valve provisions in 18 U.S.C.

§ 3553(f) and United States Sentencing Guidelines Manual (USSG)

§ 5C1.2.

      A defendant who meets all five criteria set out in USSG

§   5C1.2   (incorporating   §§    3553(f)(1)-(5))     is   eligible   for    a

sentence below the mandatory minimum.           One of the factors requires

that a defendant must truthfully disclose to the government all

information    and   evidence     he    has    concerning   the   offense    of

conviction and all relevant conduct.           USSG § 5C1.2(5).    In support

of his claim, Grady states that he cooperated with the government.


                                       - 7 -
However, the record reflects that Grady was less than forthcoming

concerning his drug activities.             Accordingly, we cannot take issue

with the district court’s conclusion that Grady was ineligible for

application of the safety valve provision of USSG § 5C1.2.

     Grady also contends that a sentence below the mandatory

minimum was required under United States v. Booker, 543 U.S. 220

(2005). However, “Booker did nothing to alter the rule that judges

cannot   depart    below      a    statutorily      provided   minimum     sentence.

. . . [A] district court has no discretion to impose a sentence

outside of the statutory range established by Congress for the

offense of conviction.”            United States v. Robinson, 404 F.3d 850,

862 (4th Cir.), cert. denied, 126 S. Ct. 288 (2005).

     For the reasons stated herein, the judgment of the district

court is affirmed.         We dispense with oral argument because the

facts    and   legal    contentions       are     adequately   presented     in   the

materials      before   the       court   and     argument   would   not    aid   the

decisional process.

                                                                            AFFIRMED




                                          - 8 -